Name: Council Regulation (EEC) No 4092/87 of 22 December 1987 fixing the quota for 1987 that Portugal may apply to certain wines imported from the Community as constituted on 31 December 1985
 Type: Regulation
 Subject Matter: international trade;  beverages and sugar
 Date Published: nan

 31 . 12 . 87 Official Journal of the European Communities No L 382/39 COUNCIL REGULATION (EEC) 4092/87 of 22 December 1987 fixing the quota for 1987 that Portugal may apply to certain wines imported from the Community as constituted on 31 December 1985 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 234 (2) thereof, Having regard to the proposal from the Commission, Whereas, under Article 269 (2) of the Act of Accession, the Portuguese Republic may, during the first stage , maintain quantitative restrictions in the form of quotas on import of certain wines from the Community as constituted on 31 December 1985 ; Whereas paragraph 2 (c) of that Article stipulates that the minimum rate of progressive increase of quotas expressed in volume terms is to be 10 % at the beginning of each year ; whereas the quota for 1986 was set by Regulation (EEC) No 499/86 (1), HAS ADOPTED THIS REGULATION : Article 1 The quota that the Portuguese Republic may apply, under Article 269 (2) of the Act of Accession, to the import of certain wines of heading No ex 22.05 of the Common Customs Tariff from the Community as constituted on 31 December 1985 is set out, for the period 1 January to 31 December 1987, in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1987 . For the Council The President N. WILHJELM O OJ No L 54, 1 . 3 . 1986, p. 43 . No L 382/40 Official Journal of the European Communities 31 . 12 . 87 ANNEX CCT heading No Description Quota for 1987 (hi) 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : ex B. Wine other than that referred to in A in bottles with 'mushroom' stoppers held in place by ties or fastenings ; wine otherwise put up with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 °C :  Wine not put up in bottles with 'mushroom' stoppers held in place by ties or fastenings, with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at 20 °C C. Others : I. Of an actual alcoholic strength by volume not exceeding 13 % vol II . Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol 257 400